DETAILED ACTION
Claims 1-14 are pending. Claims 1-14 have been examined and are rejected.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
Figures 1-4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. See MPEP § 608.02(g). Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Panigrahi (US 20080052414) in view of Luby (US 20110238789).
Regarding Claims 1 and 8:

creating, at a server, an indication of availability that lists content available from one or more content sources, the indication of availability comprising at least: a description of two or more first quality level segments of a particular media content item and a description of two or more second quality level segments of the particular media content item, wherein at least one or more first quality level segments of the two or more first quality level segments represent a same content portion of the particular media content item as at least one or more second quality level segments of the two or more second quality level segments, wherein the two or more first quality level segments of the particular media content item require a first data rate, wherein the two or more second quality level segments of the particular media content item require a second data rate; (Panigrahi; Paragraph [6, 9-10, 29, 43-44] - A method and system for content customization for access networks with variable network conditions and device types. The system creates a collection of frames for content at different quantized levels as QScales. The system implements a two-step process in which the Content Creator processes content clips to create ingredients or streams of processed clips from which 
Panigrahi does not explicitly disclose – causing the indication of availability to be sent to a client device among a plurality of client devices. More specifically, Panigrahi (Paragraph [26, 32, 36-37]) discloses a system and method for processing and preparation of the content and the customization of the content to fit to different network/device conditions that are optimized to generate customized streams of data and provides the set pf optimized content for selection that allows stream data to be composed dynamically for particular network conditions for sending to particular receiving devices, but does not explicitly disclose causing the indication of availability to be sent to a client device among a plurality of client devices, which is disclosed by Luby (see below)
Luby discloses – causing the indication of availability to be sent to a client device among a plurality of client devices; and (Luby; Paragraph [28, 99, 105] - Methods of dynamically updating presentation data including signaling within metadata for multiple versions of a media stream. A system enabling the method that supports changes to the structure or metadata of the presentation, for example changes to the number of available media encodings or changes to the parameters of the media encodings to a client indicated by the metadata.)

Panigrahi-Luby further discloses – wherein the client device requests, from a content source of the one or more content sources selected from the indication of availability, a first segment from the two or more first quality segments of the particular media content item or from the two or mor second quality segments of the particular media content item, based on available bandwidth over the network link. (Luby; Paragraph [28, 123-127] - Dynamically updating presentation data including signaling within metadata for multiple versions of a media stream. A receiver makes requests of a server or other transmitter for specific blocks or portions of blocks of data, or segments, that contain multiple blocks and are associated with one representation of a media presentation, for example switching between representations of requested segments based on bandwidth.)

Regarding Claims 2 and 9:
Panigrahi-Luby further discloses – The method of claim 1, wherein the server modifies the indication of availability to remove one or more descriptions that cannot be used due to available data rate limitations of the network link. (Luby; Paragraph [28, 325-327] - Methods of dynamically updating presentation data including signaling within metadata 
Regarding Claims 3 and 10:
Panigrahi-Luby further discloses – The method of claim 1, wherein the server modifies the indication of availability to restrict descriptions made available to a specific client device. (Luby; Paragraph [28, 220-222, 227] - Dynamically updating presentation data including signaling within metadata for multiple versions of a media stream. Update the metadata used in a Media Presentation Description that comprises information regarding the representations of the media presentation that are available to the client and can also restrict which segments for a client to request, using various description elements and attributes.)
Regarding Claims 4 and 11:
Panigrahi-Luby further discloses – The method of claim 1, wherein the server modifies the indication of availability to restrict descriptions made available to a specific client device to ensure bandwidth is available across the network link in the future. (Luby; Paragraph [28, 220-222, 227] - Dynamically updating presentation data including signaling within metadata for multiple versions of a media stream. Update the metadata used in a Media Presentation Description that comprises information regarding the representations of the media presentation that are available to the client and can also restrict which segments for a client to request, using various description elements and attributes.)
Regarding Claims 5 and 12
Panigrahi-Luby further discloses – The method of claim 1, wherein the indication of availability informs the plurality of client devices that available data rate of the network link has 
Regarding Claims 6 and 13:
Panigrahi-Luby further discloses – The method of claim 1, wherein the indication of availability includes an update interval element that informs the plurality of client devices when to update the indication of availability in a given interval. (Luby; Paragraph [28, 220-222, 227] - Dynamically updating presentation data including signaling within metadata for multiple versions of a media stream. Update the metadata used in a Media Presentation Description that comprises information regarding the representations of the media presentation that are available to the client and can also determine which segments for a client to request, using various description elements and attributes.)
Regarding Claims 7 and 14:
Panigrahi-Luby further discloses – The method of claim 1, wherein the client device periodically measures available bandwidth over the network link. (Panigrahi; Paragraph [6, 9-10, 29, 43-44] - A method and system for content customization for access networks with variable network conditions and device types. The system creates a collection of frames for content at different quantized levels as QScales. The system implements a two-step process in which the Content Creator processes content clips to create ingredients or streams of processed clips from which the Content Customizer will select and choose for optimal rendering results at the receiving device for the network conditions from the 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes: 
NPL - Anonymous: "Information Technology – Dynamic Adaptive Streaming Over HTTP (DASH) – Part 1, Media Presentation Description and Segment Formats", ISO/IEC DIS 23009-1, August 2011
Jarnikov (US 20110270913) - Controlling an adaptive streaming of digital content - A method to provide for an improved adaptive streaming solution for network infrastructures that cannot guarantee an end-to-end QoS
Ma (US 20130097309) - Method and apparatus for carrier controlled dynamic rate adaptation and client playout rate reduction - A method and apparatus for controlling streaming media, and more specifically to client rendering rate control in a mobile carrier environment
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LI whose telephone number is (571) 270-0623. The examiner can normally be reached on M-F 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ML
Examiner
Art Unit 2457



/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457